DETAILED ACTION
This action is in response to new application filed 11/11/2019 titled “DECENTRALIZED DIGITAL CONTENT DISTRIBUTION SYSTEM AND PROCESS USING BLOCK CHAINS”. Claims 1-6 were received for consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 and 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis (US 2013/0304706) in view of Yang et al (US 2018/0285839).
1. A method for distributing digital content over a decentralized distribution system having a front end computing system, the front end computing system including a front end processor, a display, a user interface, and front end memory, the decentralized distribution system having a back end computing system communicatively connected to the front end computing system, the back end computing system including a back end processor and back end memory, comprising: 
(a) notifying, in response to a user's interactions with the user interface of the front end computing system, the back end computing system that new digital content should be added to a channel of the decentralized distribution system (see MacInnis paragraph 0011 i.e. a method for distributed storage using a plurality of computing devices communicatively coupled via a network includes storing an electronic file in a local storage layer of one of the computing devices. The electronic file can be asynchronously transmitted, in portions, over the network, to others of the plurality of computing devices such that the electronic file is stored across the other computing devices in the distributed storage layer. The electronic file can be asynchronously transmitted over the network to a cloud storage layer such that the electronic file is mirrored in the cloud storage layer. Metadata for each electronic file can be stored in the local storage layer of each computing device. The meta data can include pointers to locations of the portions of the electronic files stored in the local storage layer and 
(b) uploading, using the back end computing system, to a file system, object notation data about the channel and the digital content associated therewith (see MacInnis paragraph 0034-0035 i.e. Accordingly, the electronic file 150 can be asynchronously transmitted (102), in portions (e.g., 151a, 151b, 151c, and 151d [collectively, 151]), over the network, to others of the plurality of computing devices (e.g., 121a and 121b) such that the electronic file 150 is stored across the other computing devices 121 in a distributed storage layer 120. The distributed storage layer 120 (which can also be referred to, for example, as the intermediate storage layer) can include distributed storage across a plurality of machines connected via a wide area network, local area network, or the like. Each machine can be configured for distributed storage across other machines. For example, software can be installed on each machine which when executed allows the machine to engage in communication with the other machines such that a particular file can be stored over a plurality of the machines on a local area network)
(c) registering, using the back end computing system, a file system hash associated with the channel (see MacInnis paragraph 0037-0038 i.e. The portions 151 can be hashed onto the storage devices (e.g., 122a and 122b [collectively, 122]) of the other computing devices 121 via the network. For example, each chunk can be hashed (e.g., with the SHA-1 algorithm or the like), producing a value (often referred to as a key) which can identify the position of a chunk in a keyspace. That is, for example, and as described in more detail below, to retrieve a file (i.e., to retrieve at least one chunk), 
(d) searching, in response to a user's interactions with the user interface of the front end computing system, for digital content (see MacInnis paragraph 0048 i.e. When stored locally, the metadata corresponding to the file 150 stored locally can include a pointer to the location of the file on local storage. For example, retrieving the electronic file 150 at one of the plurality of computing devices can include determining the locations (e.g., using pointers 431, 441, or 451 and 452) of portions of the electronic file 150 from the metadata. The portions can then be retrieved from those locations, via the network and assembled and stored on the local storage layer of the computing device. The metadata on the computing device can then be updated to include pointers to the locally stored portions rather than the portions stored on the distributed storage layer); 
(e) requesting, in response to a user's interactions with the user interface of the front end computing system, channel file location (see MacInnis paragraph 0048-0049 i.e. For example, retrieving the electronic file 150 at one of the plurality of computing devices can include determining the locations (e.g., using pointers 431, 441, or 451 and 452) of portions of the electronic file 150 from the metadata)

(h) providing, from the file system, the object notation data about the channel (see MacInnis paragraph 0049 i.e. FIGS. 5A, 5B, and 5C illustrate exemplary hashed file portions (chunks) in connection with stored metadata in accordance with the disclosed subject matter. FIG. 5A depicts an example where three portions 510 are stored in the distributed storage layer of the system described herein. The three portions include portions corresponding to two files, File X 530 and File Y 540. Each portion can be hashed 520 as disclosed herein to generate hashes corresponding to the file portions (C, M and O). File X 530 can be requested by issuing a look-up call for portions C and M. File Y 540 can include some overlap with File X 530, and thus can be requested by issuing a look-up call for portions O and M. Because File X 530 and File Y 540 share portions M, block M need not be stored twice); and 

MacInnis does not teach (c) registering, using the back end computing system, a file system hash associated with the channel in a registry smart contract; (e) requesting, in response to a user's interactions with the user interface of the front end computing system, channel file location from associated registry smart contract; (f) providing, from the associated registry smart contract, the file system hash associated with the channel to the front end computing system (see Yang pagagraph 0023 i.e. When the data is to be retrieved, a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain and paragraph 0024); 
Yang teaches (c) registering, using the back end computing system, a file system hash associated with the channel in a registry smart contract (see Yang paragraph 0021-0022 i.e. The control node 24 interfaces with a blockchain that may support programmable smart contracts. Smart contracts may be used in a preferred embodiment to implement any subset of functionality. Zero, one, or more than one smart contracts may be utilized to provide data services via blockchain. In a preferred 
(e) requesting, in response to a user's interactions with the user interface of the front end computing system, channel file location from associated registry smart contract and (f) providing, from the associated registry smart contract, the file system hash associated with the channel to the front end computing system (see Yang pagagraph 0023 i.e. When the data is to be retrieved, a smart contract or external network service process may be used to check if the retriever has permission to access the data. If so, then access is granted to the data on the data store 22. This access is also recorded in the blockchain. If access is not allowed, that is also written to the blockchain and paragraph 0024); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis in view of Yang to have used one or more smart contracts provide data services via blockchain in which one smart contract is used for data provenance and another smart contract is used for recording data ownership and permissioning (see Yang paragraph 0021). Therefore one would have been motivated to have used smart contracts since smart contracts are used to implement any subset of functionality.

	
With respect to claim 2 MacInnis teaches the method as claimed in claim 1, but does not disclose wherein the file system is an InterPlanetary File System. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis in view of Yang to have the shared distributed data store be any existing data store such as IPFS (InterPlanetary File System) or a distributed database (see Yang paragraph 0026). Therefore one would have been motivated to have used any existing data store such as IPFS (InterPlanetary File System) or a distributed database.

	
With respect to claim 4 MacInnis teaches a system for distributing digital content over a decentralized distribution system comprising: 
a front end computing system (see MacInnis paragraph 0032 i.e. computing device 111); and 
a back end computing system communicatively connected to said front end computing system (see MacInnis paragraph 0032 i.e. distributed storage can include the use of a plurality of computing devices (e.g., 111, 121a and 121b [collectively, 121]) communicatively coupled via a network); 
said front end computing system including a front end processor, a display, a user interface, and front end memory (see MacInnis figure 1A); 
said back end computing system including a back end processor and back end memory (see MacInnis paragraph 0034); 

said back end computing system uploading, using the back end computing system, to a file system, object notation data about the channel and the digital content associated therewith (see MacInnis paragraph 0034-0035 i.e. Accordingly, the electronic file 150 can be asynchronously transmitted (102), in portions (e.g., 151a, 151b, 151c, and 151d [collectively, 151]), over the network, to others of the plurality of computing devices (e.g., 121a and 121b) such that the electronic file 150 is stored across the other computing devices 121 in a distributed storage layer 120. The distributed storage layer 120 (which can also be referred to, for example, as the 
said back end computing system registering, using the back end computing system, a file system hash associated with the channel (see MacInnis paragraph 0037-0038 i.e. The portions 151 can be hashed onto the storage devices (e.g., 122a and 122b [collectively, 122]) of the other computing devices 121 via the network. For example, each chunk can be hashed (e.g., with the SHA-1 algorithm or the like), producing a value (often referred to as a key) which can identify the position of a chunk in a keyspace. That is, for example, and as described in more detail below, to retrieve a file (i.e., to retrieve at least one chunk), the hash value can identify where the chunk can be found. Additionally, if a chunk has an identical value as another chunk, its hash value will be the same, and thus identical data need not be duplicated. The hashed portions 151 can then be transmitted, via the network, to other computing devices 121. For example, portions 151a and 151d can be transmitted to computing device 121a and stored in one or more storage devices 122a associated with computing device 121a. Portions 151b and 151c can be transmitted to computing device 121b and stored in one or more storage devices 122b associated with storage device 121b); 
said back end computing system searching, in response to a user's interactions with the user interface of the front end computing system, for digital content (see 
said front end computing system requesting, in response to a user's interactions with the user interface of the front end computing system, channel file location (see MacInnis paragraph 0048-0049 i.e. For example, retrieving the electronic file 150 at one of the plurality of computing devices can include determining the locations (e.g., using pointers 431, 441, or 451 and 452) of portions of the electronic file 150 from the metadata)
said front end computing system requesting, in response to a user's interactions with the user interface of the front end computing system, channel data from the file system (see MacInnis paragraph 0049 i.e. FIGS. 5A, 5B, and 5C illustrate exemplary hashed file portions (chunks) in connection with stored metadata in accordance with the disclosed subject matter. FIG. 5A depicts an example where three portions 510 are stored in the distributed storage layer of the system described herein. The three portions include portions corresponding to two files, File X 530 and File Y 540. Each portion can be hashed 520 as disclosed herein to generate hashes corresponding to the 
said back end computing system providing, from the file system, the object notation data about the channel (see MacInnis paragraph 0049 i.e. FIGS. 5A, 5B, and 5C illustrate exemplary hashed file portions (chunks) in connection with stored metadata in accordance with the disclosed subject matter. FIG. 5A depicts an example where three portions 510 are stored in the distributed storage layer of the system described herein. The three portions include portions corresponding to two files, File X 530 and File Y 540. Each portion can be hashed 520 as disclosed herein to generate hashes corresponding to the file portions (C, M and O). File X 530 can be requested by issuing a look-up call for portions C and M. File Y 540 can include some overlap with File X 530, and thus can be requested by issuing a look-up call for portions O and M. Because File X 530 and File Y 540 share portions M, block M need not be stored twice); and 
said front end computing system downloading the digital content from the decentralized distribution system based upon the received object notation data about the channel (see MacInnis paragraph 0048-0049 i.e. For example, retrieving the electronic file 150 at one of the plurality of computing devices can include determining the locations (e.g., using pointers 431, 441, or 451 and 452) of portions of the electronic file 150 from the metadata. The portions can then be retrieved from those locations, via the network and assembled and stored on the local storage layer of the computing device).

Yang teaches said back end computing system registering, using the back end computing system, a file system hash associated with the channel in a registry smart contract (see Yang paragraph 0021-0022 i.e. The control node 24 interfaces with a blockchain that may support programmable smart contracts. Smart contracts may be used in a preferred embodiment to implement any subset of functionality. Zero, one, or more than one smart contracts may be utilized to provide data services via blockchain. In a preferred embodiment, one smart contract is used for data provenance and another smart contract is used for recording data ownership and permissioning. When data is stored in the data store 22, the hash of the data, owner of the data, and the data permission is written to the blockchain along with hashes of any source data for data provenance); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis in view of Yang to have used one or more smart contracts provide data services via blockchain in which one smart contract is used for data provenance and another smart contract is used for recording data ownership and permissioning (see Yang paragraph 0021). Therefore one would have been motivated to have used smart contracts since smart contracts are used to implement any subset of functionality.

With respect to claim 5 MacInnis teaches the system as claimed in claim 4, but does not disclose wherein the file system is an InterPlanetary File System.
Yang teaches wherein the file system is an InterPlanetary File System (see Yang paragraph 0026 i.e. The data store 22 can also be a distributed data store such as IPFS (InterPlanetary File System) or a distributed database).
.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis (US 2013/0304706) in view of Yang et al (US 2018/0285839) in view of Hunn et al (US 2017/0287090).
	With respect to claim 3 MacInnis teaches the method as claimed in claim 1, but does not disclose wherein the object notation data is JavaScript Object Notation data.
	Hunn teaches wherein the object notation data is JavaScript Object Notation data (see Hunn paragraph 0078 i.e. When implemented on a BDL, the data associated with a transaction implementing, using, executing, or changing a programmable clause may use particular methods of encoding and decoding data. In one potential implementation, an Application Binary Interface (ABI) may be used to serve as a mechanism for encoding and decoding data into and out of transactions by creating a JSON-ified representation of a compiled contract's variables, events, and methods)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis in view of Hunn to have used a JavaScript Object Notation to provide a mechanism for encoding and decoding data into and out of the smart contract's variables of the transactions (see Hunn paragraph 0078).  


With respect to claim 6 MacInnis teaches the system as claimed in claim 4, but does not disclose wherein the object notation data is JavaScript Object Notation data.
	Hunn teaches wherein the object notation data is JavaScript Object Notation data (see Hunn paragraph 0078 i.e. When implemented on a BDL, the data associated with a transaction implementing, using, executing, or changing a programmable clause may use particular methods of encoding and decoding data. In one potential implementation, an Application Binary Interface (ABI) may be used to serve as a mechanism for encoding and decoding data into and out of transactions by creating a JSON-ified representation of a compiled contract's variables, events, and methods)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis in view of Hunn to have used a JavaScript Object Notation to provide a mechanism for encoding and decoding data into and out of the smart contract's variables of the transactions (see Hunn paragraph 0078).  
Therefore one would have been motivated to have used JavaScript Object Notation as a mechanism for encoding and decoding data into and out of a transaction’s smart contract variables.

Prior art not used in Rejection
	Boodman et al (US 11,030,187) titled “Distributed database systems and structures” teaches a InterPlanetary File System or IPFS was created in 2014 and 
Imai et al (US 2018/0139056) titled “APPARATUS AND METHOD TO PERFORM SECURE DATA SHARING IN A DISTRIBUTED NETWORK BY USING A BLOCKCHAIN” teaches node device included in a distributed data sharing network, and shares, by using a blockchain, a piece of event information related to an event generated in a terminal, among node devices included in the distributed data sharing network, where the blockchain is a continuously growing list of blocks which are linked and secured using cryptography.
Varley et al (US 2017/0251025) titled “SYSTEMS AND METHODS FOR DISTRIBUTED DATA SHARING WITH ASYNCHRONOUS THIRD-PARTY ATTESTATION” teaches a distributed data verification between a relying party server and a client device using data attested by at least one attestation server. Entities are loosely coupled, while still allowing for authentication data and transaction data to be tightly coupled in any given interaction. There need not be any prior relationships between relying parties and attestation servers, or between relying parties and users. A common syntax enables a relying party to define what types of attested data items will be accepted for a particular transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492